 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2


AXIOM OIL AND GAS CORP.


NONQUALIFIED STOCK OPTION AGREEMENT




Agreement dated January 29, 2014, between Axiom Oil and Gas Corp., a Nevada
corporation (the “Company”), with its principal office at 1846 E. Innovation
Park Dr. Oro Valley, AZ 85755 and Michael H. Altman, with offices at 208 – 1917
W. 4th Ave., Vancouver, British Columbia. (“Optionee”).




1.           Grant of Option.  The Company hereby grants to Optionee effective
as of January 29, 2014 (“Grant Date”), the right and option (“Option”) to
purchase from the Company, for a price equal to the exercise price determined as
described below (“Exercise Price”), up to 300,000 shares of the Company’s common
stock (“Shares”) vesting over a 18 month period, such that 150,000 options vest
immediately, 50,000 vest August 1, 2014, 50,000 vest February 1, 2015 and 50,000
vest August 1, 2015, as a nonqualified stock option (“Option”), which Option
shall be subject to the applicable terms and conditions set forth below and is
being granted pursuant to the Axiom Oil and Gas Corp. Nonqualified Stock Option
Plan (“Plan”), which Plan is part of the Axiom Oil and Gas Corp. Stock
Compensation Program (“Program”).


2.           Terms and Conditions of Option.  The Option evidenced by this
Agreement is subject to the following terms and conditions, as well as the terms
and conditions of Section 3 hereof.


a.           Exercise Price.  The Exercise Price is $0.45 per Share, which is
the fair market value per Share on the Grant Date as determined in accordance
with the Plan.


b.           Term of Option.  The term of the Option over which the Option may
be exercised shall commence on the Grant Date and, subject to the provisions of
Section 3(b) below, shall terminate five years thereafter.


c.           Exercisability of Option.  As to the total number of Shares with
respect to which the Option is granted, the Option shall be exercisable
immediately.


 
 

--------------------------------------------------------------------------------

 
 
3.           Additional Terms and Conditions.


a.           Exercise of Option; Payments for Shares.  An Option may be
exercised from time to time with respect to all or any portion of the number of
Shares with respect to which the Option has become exercisable, in whole or in
part, by written notice to the Company at the Company’s then principal office,
to the attention of the Administrative Committee for the Axiom Oil and Gas Corp.
Nonqualified Stock Option Plan (the “Committee”), substantially in the form of
Exhibit A attached hereto.  Notwithstanding anything in this Agreement to the
contrary, no Option may be exercised prior to the date on which the Plan is
approved by the Company’s shareholders.  Any notice of exercise of the Option
shall be accompanied by payment of the full Exercise Price for the Shares being
purchased by certified or bank check payable to the order of Axiom Oil and Gas
Corp. or, as may be allowed by the Committee, by delivery to the Company of a
number of Shares already owned by Optionee having a fair market value equal to
such Exercise Price. In addition, with the consent of the Committee, the Company
may cooperate with Optionee in arranging a “cashless exercise” of the Option
through a broker approved by the Committee.  The Option shall not be exercised
for any fractional Shares and no fractional Shares shall be issued or
delivered.  The date of actual receipt by the Company of the notice of exercise
shall be treated as the date of exercise of the Option for the Shares being
purchased.


b.           Termination of Option.  If Optionee’s employment with the Company
or any Subsidiary terminates, the Option shall continue to be exercisable, to
the extent it is exercisable on the date such employment terminated, for three
(3) months after such termination, but in no event after the date the Option
otherwise terminates.  However, if Optionee’s employment terminates because of
Optionee’s death or disability, the Option shall continue to be exercisable, to
the extent it is exercisable on the date such employment terminated, for twelve
(12) months after such termination, but in no event after the date the Option
otherwise terminates.


c.            Continued Employment.  The Option granted hereunder shall confer
no right on Optionee to continue in the employ of the Company or any Subsidiary,
or limit in any respect the right of the Company or any Subsidiary (in the
absence of a specific agreement to the contrary) to terminate Optionee’s
employment at any time.


 
 

--------------------------------------------------------------------------------

 
 
d.           Issuance of Shares; Registration; Withholding Taxes.  As soon as
practicable after the exercise date of the Option, the Company shall cause to be
issued and delivered to Optionee, or for the Optionee’s account, a certificate
or certificates for the Option Shares purchased.  The Company may postpone the
issuance or delivery of the Shares until (i) the completion of registration or
other qualification of such Shares or transaction under any state or federal
law, rule or regulation, or any listing on any securities exchange, as the
Company shall determine to be necessary or desirable; (ii) the receipt by the
Company of such written representations or other documentation as the Company
deems necessary to establish compliance with all applicable laws, rules and
regulations, including applicable federal and state securities laws and listing
requirements, if any; and (iii) the payment to the Company, upon its demand, of
any amount requested by the Company to satisfy any federal, state or other
governmental withholding tax requirements related to the exercise of the
Option.  Optionee shall comply with any and all legal requirements relating to
Optionee’s resale or other disposition of any Shares acquired under this
Agreement.  The certificates representing the Shares acquired pursuant to the
Option may bear such legend as described in Section 6 and as counsel to the
Company otherwise deems appropriate to assure compliance with applicable law.


e.           Nontransferability of Options.  The Option and this Agreement shall
not be assignable or transferable by Optionee other than by will or by the laws
of descent and distribution.  During Optionee’s lifetime, the Option and all
rights of Optionee under this Agreement may be exercised only by Optionee (or by
his guardian or legal representative).  If the Option is exercised after
Optionee’s death, the Committee may require evidence reasonably satisfactory to
it of the appointment and qualification of Optionee’s personal representatives
and their authority and of the right of any heir or distributee to exercise the
Option.


f.           Option is Nonqualified Stock Option.  The Option granted hereunder
is intended to constitute a nonqualified stock option which is not an “incentive
stock option”, as that term is defined in Section 422 of the Internal Revenue
Code of 1986, as amended.


 
 

--------------------------------------------------------------------------------

 
 
4.           Changes in Capitalization; Reorganization.


a.           Adjustments.  The number of shares of Common Stock which may be
subject to options under the Plan, the number of Shares subject to the Option,
and the Exercise Price shall be adjusted proportionately for any increase or
decrease in the number of issued shares of Common Stock by reason of stock
dividends, split-ups, recapitalizations or other capital
adjustments.  Notwithstanding the foregoing, (i) no adjustment shall be made,
unless the Committee determines otherwise, if the aggregate effect of all such
increases and decreases occurring in any fiscal year is to increase or decrease
the number of issued shares by less than five percent (5%); (ii) any right to
purchase fractional shares resulting from any such adjustment shall be
eliminated; and (iii) the terms of this Section 4(a) are subject to the terms of
Section 3(b) below.


b.           Corporate Transactions.  Pursuant to Article 13 of the Program, in
the event of (i) a dissolution or liquidation of the Company, (ii) merger or
consolidation or reorganization of the Company in which the Company is not the
surviving corporation, (iii) merger or consolidation or reorganization in which
the Company is the surviving corporation but after which the shareholders cease
to own their shares in the Company, (iv) the sale of substantially all of the
assets of the Company, or (v) the acquisition, sale, or transfer of more than
fifty percent (50%) of the outstanding shares of the Company (herein referring
to (i) through (v) as “Corporate Transaction”), or (iv) the Board of Directors
of the Company proposes that the Company enter into a Corporate Transaction,
then the Committee may in its discretion take any or all of the following
actions: (i) by written notice to Optionee, provide that the Option shall be
terminated unless exercised within thirty (30) days (or such longer period as
the Committee shall determine its discretion) after the date of such notice; and
(ii) accelerate the dates upon which any or all outstanding Options granted to
Optionee shall be exercisable.


Whenever deemed appropriate by the Committee, any action referred to in this
Section 4(b) may be made conditional upon the consummation of the applicable
Corporate Transaction.


c.           Committee Determination.  Any adjustments or other action pursuant
to this Section 4 shall be made by the Committee, and the Committee’s
determination as to what adjustments shall be made or actions taken, and the
extent thereof, shall be final and binding.


 
 

--------------------------------------------------------------------------------

 
 
5.           No Rights as Shareholder.  Optionee shall acquire none of the
rights of a shareholder of the Company with respect to the Shares until a
certificate for the shares are issued to Optionee upon the exercise of the
Option.  Except as otherwise provided in Section 4 above, no adjustments shall
be made for dividends, distributions or other rights (whether ordinary or
extraordinary, and whether in cash, securities or other property) for which the
record date is prior to the date such certificate is issued.


6.           Legends. All certificates evidencing Shares purchased under this
Agreement in an unregistered transaction shall bear the following legend (and
such other restrictive legends as are required or deemed advisable under the
provisions of any applicable law):


THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.


If, in the opinion of the Company and it counsel, any legend placed on a stock
certificate representing Shares sold under this Agreement is no longer required,
the holder of such certificate shall be entitled to exchange such certificate
for a certificate representing the same number of Shares but without such
legend.


7.           Optionee Bound by Plan.  Optionee hereby acknowledges receipt of a
copy of the Plan and acknowledges that Optionee shall be bound by its terms,
regardless of whether such terms have been set forth in the
Agreement.  Notwithstanding the foregoing, if there is an inconsistency between
the terms of the Plan and the terms of this Agreement, Optionee shall be bound
by the terms of the Plan.


8.           Notices.  Any notice or other communication made in connection with
this Agreement shall be deemed duly given when delivered in person or mailed by
certified or registered mail, return receipt requested, to Optionee at
Optionee’s address listed above or such other address of which Optionee shall
have advised the Company by similar notice, or to the Company at its then
principal office, to the attention of the Committee.


9.           Miscellaneous.  This Agreement and the Plan set forth the parties’
final and entire agreement with respect to the subject matter hereof, may not be
changed or terminated orally and shall be governed by and shall be construed in
accordance with the laws of the State of Nevada applicable to contracts made and
to be performed in Nevada. This Agreement shall bind and benefit Optionee, the
heirs, distributees and personal representative of Optionee, and the Company and
its successors and assigns.


 
 

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the parties have duly executed this Nonqualified Stock
Option Agreement on the date first above written.






AXIOM OIL AND GAS
CORP.                                                                        OPTIONEE




Robert Knight                      
                                                            Michael H. Altman
By: Robert
Knight                                                                           Michael
H. Altman
Title: Chairman of the Board

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------